Exhibit GREENLIGHT RE ANNOUNCES THIRD QUARTER 2 GRAND CAYMAN, Cayman Islands (November 4, 2008) - Greenlight Capital Re, Ltd. (NASDAQ: GLRE) today announced financial results for the third quarter of 2008.Greenlight Re reported a net loss of $118.4 million for the third quarter of 2008 compared to a net loss of $2.1 million for the same period in 2007.The net loss per share was $3.29 for the third quarter of 2008, compared to a net loss per share of $0.06 for the same period in 2007. Fully diluted book value per share was $14.22 as of September 30, 2008, a 9.9% decrease from $15.78 per share as of September 30, 2007. For the nine months ended September 30, 2008, the net loss was $89.6 million compared to net income of $6.1 million for the same period in 2007.The net loss per share was $2.49 for the nine months ended September 30, 2008, compared to net earnings per share of $0.21, on a fully diluted basis, for the same period in 2007. “In a difficult operating environment our underwriting portfolio performed well while our investment results were disappointing,” said David Einhorn, Chairman of the Board of Directors of Greenlight Re.“Despite our recent performance, our business model positions us well to take advantage of the dislocations arising in the reinsurance markets.” Greenlight
